Franklin App. No. 01AP-408. This cause was filed as a discretionary appeal and claimed appeal of right. It is determined by the court that this cause originated in the court of appeals and therefore should have been filed as an appeal of right pursuant to S.Ct.Prac.R. II(1)(A)(1).
IT IS ORDERED by the court, sua sponte, that this appeal shall be docketed and proceed as an appeal of right; the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Franklin County; and the parties shall proceed in accordance with S.Ct.Prac.R. VI.